DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responds to the Amendment filed 22 February 2022. By this amendment, claim 1 is canceled and claims 2-18 are newly added.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-8, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Omata et al (US Patent Application Publication 2005/0023969).
Regarding claim 2, Omata et al disclose an organic electro-luminescence device comprising:
a recessed structure in which a first electrode 25a is arranged at a bottom part and a first member 26 is arranged as a sidewall [see Fig. 8];
a second electrode 28 formed over the recessed structure [see paragraph 0046]; and
an organic light emitting layer 27 including a leaky material 27a, the organic light emitting layer being arranged between the second electrode and the recessed structure, wherein
in the organic light emitting layer, a film thickness of a layer 27a containing the leaky material is non-uniform along the bottom part of the recessed structure, and an entire film thickness of the organic light emitting layer 27 is generally uniform along the bottom part of the recessed structure [see Fig. 6].
Omata et al disclose the organic electro-luminescence device according to claim 2, furthermore wherein 
the layer containing the leaky material is broken at a peripheral part of the bottom part of the recessed structure [see Fig. 8].
Regarding claim 4, Omata et al disclose the organic electro-luminescence device according to claim 2, furthermore wherein
the layer containing the leaky material has different film thicknesses at a peripheral part and a central part of the bottom part of the recessed structure [see Fig. 8].
Regarding claim 5, Omata et al disclose the organic electro-luminescence device according to claim 4, furthermore wherein
the film thickness of the layer containing the leaky material is thinner at the peripheral part than the film thickness at the central part of the bottom part of the recessed structure [see Fig. 8].
Regarding claim 6, Omata et al disclose the organic electro-luminescence device according to claim 5, furthermore wherein
in a case of assuming that the film thickness of the layer containing the leaky material at the central part is La1, the film thickness of the layer containing the leaky material at the peripheral part is La2, and
assuming than an entire film thickness of the organic light emitting layer 27 at the central part is Lb1, and an entire film thickness of the organic light emitting layer at the peripheral part is Lb2,
the organic light emitting layer satisfies a relation of (La2/La1)<(Lb2/Lb1).
Regarding claim 7, Omata et al disclose the organic electro-luminescence device according to claim 2, furthermore wherein

Regarding claim 8, Omata et al disclose the organic electro-luminescence device according to claim 2, furthermore wherein
the organic light emitting layer includes a plurality of light emitting layers laminated with a charge producing layer interposed in the plurality of light emitting layers, and
the layer containing the leaky material at least includes the charge producing layer [see paragraph 0045, wherein the layer is disclosed to be a hole injection layer, which one of ordinary skill in the art would recognize is charge producing]. 
Regarding claim 10, Omata et al disclose the organic electro-luminescence device according to claim 2, furthermore wherein
the first electrode 25a is arranged on an entire surface of the bottom part of the recessed structure [see Fig. 8].
Regarding claim 12, Omata et al disclose a method of manufacturing an organic electro-luminescence device, comprising:
forming a recessed structure in which a first electrode 25a is arranged at a bottom part and a first member 26 is arranged as a sidewall; 
depositing an organic light emitting layer 27 including a leaky material 27a on the recessed structure; and
forming a second electrode 28 on the organic light emitting layer, wherein 
a layer containing the leaky material in the organic light emitting layer is deposited such that a film thickness is non-uniform along the bottom part of the recessed structure, and an entire film thickness of the organic light emitting layer is generally uniform along the bottom part of the recessed structure [see Fig. 8]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Omata et al (US Patent Application Publication 2005/0023969) in view of Yamada et al (USPN 8,981,352).
Regarding claims 13 and 14, Omata et al disclose the method of manufacturing an organic electro-luminescence device according to claim 12. Omata et al do not disclose the layer containing the leaky material is deposited by rotary evaporation using a point-type evaporation source, wherein a layer other than the layer containing the leaky material in the organic light emitting layer is deposited by a line-type evaporation source including a plurality of evaporation sources. One such as Yamada et al disclose a substantially similar method of manufacturing an organic electro-luminescence device, comprising forming a recessed structure in which a first electrode 13 is arranged at a bottom part and a first member 22 is arranged as a sidewall [see Fig. 12]; depositing an organic light emitting layer 14 including a leaky material 14a, 14b on the recessed structure [see Fig. 15; see also col. 7, lines 4-10]; and forming a second electrode 15 on the organic light emitting layer. Furthermore, Yamada et al disclose wherein the layer containing a leaky material is deposited by rotary evaporation using a point-type evaporation source, wherein a layer other than the layer containing the leaky material in the organic light emitting layer is deposited by a line-type evaporation source including a plurality of evaporation sources [see col. 15, lines 1-23]. It would have been obvious to one of ordinary skill in the art at the time of invention to form the layer Yamada et al teach that it is a known method in the art for forming layers to decreasing thickness [see col. 15, lines 9-13].
Regarding claim 15, the prior art of Omata et al and Yamada et al disclose the method of manufacturing an organic electro-luminescence device according to claim 14. Furthermore to the evaporation method, Yamada et al disclose wherein an evaporation source group provided in a central region of the line-type evaporation source has a higher averaged directivity than an evaporation source group provided in an end region [see col. 15, lines 14-20].

Allowable Subject Matter
Claims 9, 11 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding dependent claim 9, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, wherein the first electrode is spaced from the sidewall of the recessed structure; regarding depending claim 11, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements and with sufficient specificity, comprising a second member provided on the second electrode wherein a refractive index of the first member included in the sidewall of the recessed structure is lower than a refractive index of the second member; regarding dependent claim 16, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements and with sufficient specificity, wherein an evaporation source group provided in a central region of the line-type evaporation source has a smaller average evaporation amount than an evaporation source group .

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603. The examiner can normally be reached M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899